    Case 1:21-cv-00089-MAC-KFG Document 2 Filed 03/17/21 Page 1 of 1 PageID #: 16



                                IN THE UNITED STATES DISTRICT COURT

                                 FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION

    BRANDON GLADNEY                                      §

    VS.                                                  §            CIVIL ACTION NO. 1:21cv89

    DIRECTOR, TDCJ-CID                                   §

                      MEMORANDUM OPINION AND ORDER REGARDING VENUE

               Petitioner Brandon Gladney, an inmate confined in the Polunsky Unit of the Texas

    Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

    petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner is challenging a

    conviction for murder in the 263rd District Court of Harris County, Texas.

               Petitioner filed this petition for writ of habeas corpus in the federal judicial district where

    he is currently confined. Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ

    of habeas corpus in either the federal judicial district in which he was convicted or the district in

    which he is incarcerated. In addition, Section 2241(d) provides that a district court in the exercise

    of its discretion may transfer the action to the other district in the furtherance of justice.
.
               Petitioner was convicted in Harris County, Texas. Pursuant to 28 U.S.C. § 124, Harris

    County is in the Houston Division of the United States District Court for the Southern District of

    Texas. As all records and witnesses involving this action and the underlying criminal conviction

    may be located in the Southern District, the transfer of this action to such district would further

    justice.

                                                      ORDER

               Based on the foregoing, it is ORDERED that this petition is TRANSFERRED to the

    Houston Division of the Southern District of Texas.


                     SIGNED this the 17th day of March, 2021.




                                                         ____________________________________
                                                         KEITH F. GIBLIN
                                                         UNITED STATES MAGISTRATE JUDGE
